Citation Nr: 1209672	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, and from June 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

In March 2009 and February 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1971 to September 1975, and from June 1979 to June 1981.  He alleges that he incurred a lumbar spine disability during his first period of service.

Recently, in December 2011, the Veteran requested, by way of his representative, a videoconference Board hearing at the RO located in Muskogee, Oklahoma.  In that regard, the Board acknowledges that the Veteran has changed representation during the course of the appeal.  In this case, the Board finds that this matter should be remanded and a videoconference hearing should be scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Muskogee, Oklahoma RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


